DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-20 are pending and stand rejected. 
Claims 6, 13, and 20 stand rejected under 35 USC 112b and 35 USC 101, but are objected to for embodying allowable subject matter (e.g., over prior art). 
Claims 7 and 14 stand rejected with independent claims 1 and 8 under 35 USC 112b, but are objected to for embodying allowable subject matter (e.g., over all prior art and eligible under 35 USC 101, and only rejected under 35 USC 112b by virtue of their dependency on claims 1 and 8).  

Claim Objections – Minor Informalities
	Regarding claim 1, claim 1 recites the limitation “retrieving, from a social media server via a network, an online post generated by a first social media account with the social media server”. The phrasing a first social media account with the social media server appears to be missing a word, e.g., “associated”, in between generated by a first social media account [?] with the social media server. As best understood by the Examiner, the post is generated by the first social media account that is associated with the social media server (e.g., generated by a first social media account associated with the social media server). Independent claims 8 and 15 recite similar limitations. Appropriate correction is required. 


Allowable Subject Matter
Though rejected on other grounds (e.g., 35 USC 101, 35 USC 112), claim 6 and parallel claims 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the rejection of independent claims 1 and 8 under 35 USC 112b is overcome.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, claim 1 recites the limitation in response to receiving a payment transaction request for a purchase from the first user account, automatically denying the payment transaction request. This limitation renders the scope of the claim unclear for the following reasons:
	Claim 1 sets forth prior to the noted limitation that the system retrieves an online post generated by a first social media account with the social media server, and that the first social media account corresponds to a first payment account. The post is analyzed to determine whether it is associated with an offer for sale of a first item determined to be prohibited by the service provider. That is, the first account is the account associated with the first social media account that posts an offer for sale. 
	With this in mind, it is unclear why a request for a purchase would be received from the first user account (i.e., the account that posted the offer for sale). In other words, the claim currently sets forth that the same party provides the offer for sale and issues a payment request for the item of the offer. This limitation appears to be mis-descriptive of Applicant’s invention. For examination purposes, the claim will be interpreted as in response to receiving a payment transaction request for a sale of the first prohibited item .

	Claims 2-7 depend from claim 1 and are rejected by virtue of their dependency thereon. 

Further regarding claim 3 (and parallel claims 10 and 17), claim 3 recites the phrasing “performing an image recognition algorithm on the image data”. The wording of the claim reads improperly as “performing an…algorithm”, and it is unclear what the scope of performing an algorithm requires. The Examiner believes the intended scope to be performing using an image recognition algorithm on the image data. Appropriate correction is required. 
Regarding claims 8-14 and claims 15-20, these claims recite substantially similar limitations and scope as recited in claims 1-7 such that similar analysis would be readily apparent to one of ordinary skill in the art. As such, these claims are rejected under at least similar rationale as discussed above. 

	Additionally regarding claims 5-6, each of claims 5-6 recites the phrasing “wherein extracting the information comprises” while also reciting dependency on claim 1. Claim 1, however, does not set forth any extracting, the extracting initially recited in claim 4. There is insufficient antecedent basis for the limitation extracting the information in claims 5-6. 
	As best understood by the Examiner, claims 5-6 will be interpreted as depending from claim 4. 

Additionally regarding claims 12-13 and claims 19-20, these claims recite substantially similar limitations and scope as recited in claims 5-6 such that similar analysis would be readily apparent to one of ordinary skill in the art (i.e., fail to have proper antecedent basis). As such, these claims are rejected under at least similar rationale as discussed above. Claims 12-13 are thereby interpreted as being dependent from claim 11, while claims 19-20 are interpreted as being dependent from claim 18. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-6, 8-13, and 15-20, under Step 2A these claims recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites a system for:
retrieving an online post generated by a first social media account; 
analyzing the online post to determine that the post is associated with an offer for sale of a first item determined to be prohibited by the service provider; 
identifying a first user account with the service provider corresponding to the first social media account; and 
in response to receiving a payment transaction request for a purchase from the first user account, automatically denying the payment transaction request.	

	These limitations recite organizing human activity, such as by performing commercial interactions and/or reciting fundamental economic practices (see: MPEP 2106.04(a)(2)(II)). This is because the limitations above recite subject matter that sets forth or describes the manner by which a payment transaction is managed, such as by determining whether an offer for sale for a prohibited item has been provided and denying the transaction when the transaction is associated with a prohibited item. This represents the performance of a sales activity, which is a commercial interaction, as well as a fundamental economic practice (e.g., processing of payments for remotely purchased goods). Accordingly, the subject matter of claim 1 falls under organizing human activity, and thus recites an abstract idea.

	Dependent claims 2-6 recite further complexities of the abstract idea, and at least inherit the abstract idea of claim 1. Notably, as recited, concepts such as keyword or image analysis, data 
As such, claims 2-6 are understood to recite an abstract idea under prong 1 of step 2A for similar reasons as discussed above.  

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including a system comprised of a non-transitory memory, one or more hardware processors in coupled with the non-transitory memory and configured to read instructions from the non-transitory memory, a social media server, a network, and an online post. 
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application.

Regarding dependent claims 2-6, claims 2-6 also fail to integrate the abstract idea into a practical application. Notably, claims 2-6 set forth further additional elements, e.g., an image recognition algorithm (claim 3) and arguably scraping (claim 6). The Examiner reiterates that the additional elements of claims 2-6 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). This is most notably true for the highly-generalize image recognition algorithm, which is only broadly described in the spec, recited at a high-level of generality in the claims, and represents little more than instructions to implement the abstract idea (i.e., uses a computer as a tool to perform an abstract idea). 
In addition to the above, features such as extracting or scraping - even assuming arguendo they do not form part of the abstract idea (which the Examiner does not acquiesce) – represent little more than extra-solution activity (e.g. data gathering, obtaining information and transacting) that contributes only nominally or insignificantly to the execution of the claimed method (see: MPEP 2106.05(g)). 
Moreover, the additional elements are insufficient to integrate the abstract idea into a practical application because the claims fail to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claims 2-6 do not integrate the abstract idea into a practical application under step 2A (prong 2). 


Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to claims 1-6, taken individually or as a whole the additional elements of claims 1-6 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claims 1-6 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network, and/or
storing and retrieving information in memory
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, claims 1-6 do not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Regarding claims 8-13 and claims 15-20, these claims recite substantially similar limitations and scope as recited in claims 1-6 such that similar analysis would be readily apparent to one of ordinary skill in the art. As such, these claims are rejected under at least similar rationale as discussed above. 


Examiner Comment: Interpretation of References 
The citations provided below are only exemplary and are not meant to be exhaustive. The Examiner reserves the right to provide further citation to support the original position without change to the original interpretation of the reference. Where a quotation of a cited paragraph has been provided, the Examiner has only provided the quotation to provide a clearer context and does not limit the citation to only the emphasized quotation. Applicant should review the entirety of the citation and document. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 4, 8, 11, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20160104133) in view of Hedges (US 20100241528).

Regarding claim 1, Davis discloses a system comprising: 
a non-transitory memory and one or more hardware processors in coupled with the non-transitory memory and configured to read instructions from the non-transitory memory (see: Fig. 2, Fig. 16-17, 0056-0057, 0313-0314, 0317) to cause the system to perform operations comprising: 
retrieving, from a social media server via a network, an online post generated by a first social media account with the social media server (see: 0184, 0267, Fig. 10 #102, 0184, 0330, 0348); 
Note: Davis access social networking information, including messages and posts for the parties of a transaction. The interaction between the parties can include interaction between a sender and a potential recipient may be defined as an electronic communication between a sender and a potential recipient (e.g., a text message, a social network message), a social networking post tagging the potential recipient (or vice versa), etc. (0184). 
analyzing the online post to determine that the post is associated with an offer for a transaction having a risk level determined based on the information from the social networking system (see: 0035-0036, 0184, Fig. 10 #1030, 0268 – see also: 0088, 0117-0120); 
identifying a first user account with the service provider corresponding to the first social media account (see: 0094, 0102, 0176, Fig. 5 #524); and 
in response to receiving a payment transaction request for a transaction from the first user account, automatically denying the payment transaction request (see: Fig. 10 #1050, 0270, Fig. 11 #1180, 0282).
Note: based on the analysis of the social networking information, the transaction between the sender and recipient can be cancelled, e.g., when the risk threshold is exceeded.  This includes whether the participant (e.g., sender or recipient) meets predetermined criteria as determined by the risk calculator (see also: 0088, 0090-0091). 

Though disclosing all of hype for remittance transaction, Davis does not necessarily disclose performance said analysis relative to a purchase transaction. That is, Davis fails to disclose analyzing the online post to determine that the post is associated with an offer for sale of a first item determined to be prohibited by the service provider and automatically denying a request for a purchase from the first user account. Notably, Davis does disclose the system usable for transactions, e.g., a payment in consideration for a purchase of goods and/or services (see: 0037, 0052). 
To this accord, Hedges discloses an online auction site that takes measures to prevent the sale of counterfeit (i.e., prohibited) items (see: abstract). More specifically, Hedges discloses analyzing a listing (analogous to a post) to determine whether the listing is associated with an offer for sale of a first item determined to be prohibited (see: 0071, 0059, Fig. 5 #510, Fig. 1 #106-108). The attempted sale of the counterfeited item is resolved (see: Fig. 5 #512, 0047 (item listing may be removed from the online auction website) 0073, 0010 (when a counterfeit item is discovered on an online auctioneer's website, it may be removed)). That is, Hedges automatically denies the request for sale the item. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified the invention of Davis to have detected the attempted sale of prohibited items such as counterfeit items as taught by Hedges in order to have provided an anti-counterfeiting system that is capable of identifying counterfeit goods faster and more accurately (see: Hedges: 0011), thereby enhancing the security of the transaction system of Davis so as to prohibit the sale of counterfeited items. 

4. The system of claim 1, wherein identifying the first user account comprises extracting information from the first social media account (see: Davis: 0094-0096, 0102, Fig. 2 #246-248, Fig. 5C #524, 0176).

Regarding claims 8 and 11, and claims 15 and 18, these claims recite substantially similar limitations and scope as recited in claim 1 such that similar analysis would be readily apparent to one of ordinary skill in the art. As such, these claims are rejected under at least similar rationale as discussed above. 


Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Hedges as applied to claims 1 above, and further in view of Donia (US 20180225764).

Regarding claim 2 and parallel claims 9 and 16, Davis in view of Hedges discloses all of the above as noted including wherein the online post comprises text data, (see: Davis: 0050 (text, digital content (e.g., audio, images, video)), 0063; Hedges: 0045 (descriptive text), 0050 (descriptive text, photos or images), 0060 (perform the verification process by implementing software that identifies possible counterfeit items based on the contents of the listings), Fig. 2 #202-204).
	Though disclosing the above, the combination does not necessarily disclose wherein analyzing the online post comprises performing a keyword analysis on the text data of the online post. Such analysis was well-established in the art before the effective filing date of the invention, and would have been obvious to one of ordinary skill in the art to have incorporated into the invention of Davis in view of Hedges.
online posts - e.g., Fig. 3 #310-312, Fig. 4 #401) on which Donia performs a keyword analysis on the text data of the online post (see: 0011, Fig. 3 #311 & 313, 0032, 0034). 
One of ordinary skill in the art would have recognized that the known technique of Donia would have been applicable to the invention of Davis and Hedges as both share common functionality and purpose - namely, to facilitate analysis of network-available content.	
Further, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the invention to have utilized the known technique for keyword analysis as taught by Donia in the system of Davis in view of Hedges since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Moreover, one of ordinary skill would have understood that applying such a known technique would have enabled the system of Davis in view of Hedges to analyze textual content in such a way that correlated words appearing in the text with a proper context (see: Donia: 0010, 0034), thereby providing  amore accurate analysis. 


Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Hedges as applied to claims 1 above, and further in view of Kaul (US 20160283975). 

Regarding claim 3 and parallel claims 10 and 17, Davis in view of Hedges discloses all of the above as noted including wherein the online post comprises image data, (see: Davis: 0050 (text, digital  based on the contents of the listings), Fig. 2 #202-204). The combination, however, does not disclose wherein analyzing the online post comprises performing an image recognition algorithm on the image data of the online post.
Such analysis was well-established in the art before the effective filing date of the invention, and would have been obvious to one of ordinary skill in the art to have incorporated into the invention of Davis in view of Hedges.
	For example, Kaul discloses a system for analyzing advertisements proposed for publication within a social networking system, the advertisements including images (see: abstract, 0005). Kaul discloses performing an image recognition algorithm on the image data of the online post (see: 0046, 0048, 0057) in order to assess the risk of fraud, and takes action (such as blocking or removing the publication) (e.g., 0035). 
One of ordinary skill in the art would have recognized that the known technique of Kaul would have been applicable to the invention of Davis and Hedges as both share common functionality and purpose - namely, to facilitate analysis of network-available content.	
Further, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the invention to have utilized the known technique for image analysis as taught by Kaul in the system of Davis in view of Hedges since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable – namely, a system enabled to perform analysis on content such as images. Moreover, one of ordinary skill would have understood that applying such a known technique . 


Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Hedges as applied to claims 1 above, and further in view of Wilson (US 20150339656). 

	Regarding claim 5 and parallel claims 12 and 19, Davis in view of Hedges discloses all of the above as noted including extracting registered payment information from a user account such as a user social network account (see: Davis, claim 4 above). The combination, however, does not disclose wherein extracting the information comprises: 
extracting a handle name associated with the first social media account; and 
searching through a plurality of user accounts with the service provider to determine the first user account corresponding to the extracted handle name.
To this accord, and also in the field of mobile purchasing and payments, Wilson discloses extracting a handle name associated with the first social media account (see: 0045, Fig. 7 #704); and 
searching through a plurality of user accounts with the service provider to determine the first user account corresponding to the extracted handle name (see: Fig. 6A #645, 0036, Fig. 7 #706, 0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Davis in view of Hedges to have utilized the known technique as taught by Wilson in order to have employed verification actions that blocked fraudulent transactions while also providing customers engaging in legitimate transactions a faster and efficient checkout experience that does not involve signing in or registering for an account with a particular merchant (see: Wilson: 0015). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190043059 to Xi discloses a shopping system for detecting gray market, stolen, or counterfeit merchandise (abstract) including a process by which a customer is notified of a prohibited good (e.g., counterfeit) and preventing payment for the item from being completed (0110). 
US 20150287113 to Dearing discloses an system for finding and delivering an item of merchandise that monitors/screens transactions to prevent the use of the system in purchasing illegal items (e.g., street drugs) or otherwise engage in illegal activity (0030, Fig. 4 #430, claim 8)
US 20150220646 to Goldenberg discloses a system which identifies member profiles containing disallowed content in an online social network (abstract, 0002) utilizing keyword and image analysis (Fig. 4, Fig. 6, 0032, 0034, 0045)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619